


109 HCON 420 IH: Expressing the sense of the Congress that a

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 420
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Pallone submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that a
		  commemorative postage stamp should be issued to promote public awareness of,
		  and additional research relating to, Crohn’s Disease.
	
	
		Whereas an estimated 1,000,000 Americans have Crohn's
			 Disease, which is a chronic and painful disorder that affects the intestinal
			 tract;
		Whereas Crohn's Disease affects approximately 100,000
			 children under the age of 18 and has been detected in infants as young as 18
			 months, with the disease’s second wave developing in adults over
			 the age of 50;
		Whereas Crohn's Disease is difficult to diagnose due to
			 the similarity of its symptoms to those of other intestinal disorders;
		Whereas the cause of Crohn's Disease is still unknown, and
			 Crohn's Disease has no known cure;
		Whereas current evidence suggests that both genetic and
			 environmental factors contribute to the development of Crohn's Disease;
		Whereas it is estimated that two-thirds to three-quarters
			 of children with Crohn's Disease will require one or more operations in their
			 lifetime, and 60 to 90 percent of children with Crohn's Disease will experience
			 growth failures; and
		Whereas the Federal Government, public and private
			 organizations, health care providers, and the medical community are striving to
			 work together more closely in order to improve the quality of life of children
			 and adults affected by Crohn's Disease: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States
			 Postal Service should issue a commemorative postage stamp to promote public
			 awareness of, and additional research relating to, Crohn's Disease; and
			(2)the Citizens’
			 Stamp Advisory Committee of the United States Postal Service should recommend
			 to the Postmaster General that such a stamp be issued.
			
